DETAILED ACTION

Applicant’s amendment and response received on 2/5/21 has been entered. Claims 12-15 remain pending and under examination in the instant application. An action on the merits follows. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Claim Rejections - 35 USC § 112

The rejection of claims 12-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement based on new matter, is withdrawn in view of applicant’s amendments to the claims which delete the new matter.  

Claims 12-15 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Independent claim 12 has been amended to recite a method of producing a mouse using CRISPR comprising introducing into a mouse oocyte a Cas9 protein, a crRNA fragment complementary to a target DNA region, a tracrRNA fragment, and a donor DNA comprising a gene or nucleotide sequence for insertion, where the Cas9 is used at a concentration of 30-500 ng/uL, the crRNA and tracrRNA fragments are each used at a concentration of 0.6-60 pmol/uL, where the size of the gene or nucleotide to be inserted is 500 bp or more, and where the production efficiency of knock-in mammals is 10% or more. Dependent claim 13 has been amended to recite that the crRNA and tracrRNA fragments are each used at a concentration of more than 0.02 pmol/uL based on 1 ng/uL Cas9 protein, and dependent claims 14 and 15 recite that the crRNA and tracrRNA fragments are each used at a concentration of 0.6-6 pmol/uL. 
While the specification broadly discloses use of the claimed ranges of concentrations of Cas9, crRNA and tracrRNA to generate a mouse with an insertion of exogenous nucleotide sequence in a target gene, referred to as a knockin mouse or mammal, the specification fails to provide sufficient guidance for achieving a production efficiency of 10% or more of mice with the desired insertion using the ranges of Cas9 protein and crRNA/tracrRNA concentrations recited in the instant claims. The working examples in the specification provide a single example of production of knockin mice using 30 ng/ul Cas9, 0.61 pmol/ul of each of crRNA and tracrRNA, where the crRNA fragment comprises sequence complementary to an Actb target sequence, and 10 ng/uL of a donor nucleotide sequence comprising an EGFP encoding sequence of greater than 500bp. The working examples demonstrates that of 100 fertilized eggs, 11 live mice were produced, of which 5 contained the predicted insertion in the Actb target sequence. Other working examples provide the results of an in vitro cell free target sequence digestion assay where 30 ng/uL of Cas9 and differing concentrations of crRNA/tracrRNA were tested for their ability to digest target sequence. The in vitro data shows that concentrations of 0.61 pmol/uL of both crRNA and tracrRNA and 30 ng/uL of Cas9 exhibit the highest rate of digestion of a PCR fragment comprising the target sequence. The in vitro assays, however, do not attempt insertion of a donor sequence into the digested target sequence. The working examples do not report on the effects of different amounts of Cas9 protein and/or different amounts of crRNA and tracrRNA affect either digestion efficiency or HDR mediated insertion efficiency, or how in vitro digestion efficiencies correlate with an HDR mediated insertion of donor sequence into a target sequence within a chromosome in a mouse oocyte, or how any of these efficiencies affect the final production efficiency of mice with the desired insertion at a desired target genomic locus. The specification further fails to teach or demonstrate how the target sequence or the donor DNA for insertion affects HDR efficiency or production of a mouse with a knock-in at a target locus. 
It is further noted that the applicant, in response to a 103 rejection, has filed a Declaration (the Aida Declaration) containing additional evidence. Table 1 of the Aida Declaration shows data from an in vitro cell free digestion assay similar to that used in the working examples, and demonstrates that where the concentration of crRNA/tracrRNA is fixed at 0.61 uM and the concentration of Cas9 varies, there is only a narrow range of Cas9 protein concentrations which result in substantial digestion of the target sequence. Table I clearly shows that whereas cleavage efficiency is between 80-90% at concentrations of Cas9 between 30-100 ng/ml, digestion efficiency drops drastically to 3.2% at a concentration of 300 ng/ml, which is not significantly more than baseline. Thus, where the concentration of the RNAs is 0.61 uM, the data in the Declaration only provides evidence for a range of Cas9 protein concentration of 30-100 ng/ml that results in substantial digestion efficiency of target sequence. However, as noted above, these are simply digestion frequencies of the target sequence, and do not provide any data regarding the frequency of donor DNA insertion into the cleaved target sequence. Table 2 of the Aida Declaration also provides date from the cell free digestion assay where the molar ration of the Cas9 protein to the RNAs is fixed at approximately 3. At this fixed molar ratio, digestion efficiency is high for the three different combination of concentrations of protein and RNA tested, where the protein is 60, 100, or 300 ng/uL and the RNA is 1.2, 2, and 6.1 uM respectively. Taken as a whole, the Aida Declaration only provides evidence for enhanced digestion of target DNA sequence where the Cas9 protein is between 30-100 ng/ml and the crRNA/tracrRNA is 0.6 ng/ml, or where a molar ratio of 3 is maintained between the concentration of Cas9 protein and the concentration of RNA. However, the instant specification does not teach using a range of 30-100 ng/ml of Cas9 and does not teach or recognize the effects of the molar ratio of the Cas9 to RNA on target sequence digestion, and more importantly the claimed methods do not refer to any specific level of target sequence digestion. Ultimately, the claimed methods recite a specific production frequency for knockin mice, which refers to the number of actual mice produced whose genome contains the desired insertion of the donor sequence in target genomic sequence within the genome of the mouse. The Aida Declaration does not provide any additional data regarding the production efficiency or the frequency of knock-in mice using any of the Cas9 or RNA frequencies tested in the in vitro digestion assays, or provide any evidence of correlation between the in vitro cell free digestion results and the generation of knock-in mice. 
Turning to the state of the prior art at the time of filing, Jinek et al. (WO 2013/176772, November, 2013), previously cited in a 103, teaches methods of producing knock-in mammals such as mice using .05-.5 pmol/ul amounts of crRNA and tracrRNA, 50-500 nM Cas9 protein (8 ng/ul-80 ng/ul), and a donor nucleotides sequence (Jinek et al., pages 10-11, 33-34, 66-67, 97-99, and 141). However, the prior art of record does not teach the production efficiency of mice with a donor sequence insertion using the concentration of crRNA/tracrRNA as claimed. Yang et al. (2013) Cell, Vol. 154(6), 1370-1379, using a different method where Cas9 was supplied as an mRNA, reported a production efficiency of 30 % (3 out of 10 live mice) for insertion of a large (greater than 500bp) donor sequence encoding eGFP into the Oct4 gene. However, the applicant has commented on record that the results obtained by Yang et al. were not reproducible and that a production efficiency of 10% for a knock-in in a mouse using CRISPR would have been unexpected using methods known in the art, citing post filing publications by Jon Cohen (Exhibit A) and Smalley (Exhibit B) (see Remarks filed 2/5/21, pages 5-6). Jon Cohen et al., in particular, is cited as teaching that efforts to reproduce the high efficiency generation of mice with donor sequence insertions using the methods set forth in Yang et al. either produced only 1% or 2% knock-in efficiency or were not successful (Jon Cohen, pages 5-6). As such, it appears that applicant would agree that the state of the prior art at the time of filing did not support the predictable achievement of a 10% production efficiency for producing a knock-in mouse using CRISPR technology. 
Therefore, due to the art recognized unpredictability in achieving a 10% production efficiency for producing a knock-in mouse using CRISPR technology, the lack of correlation between applicant’s cell free target sequence digestion results and the production efficiency for producing a mouse with a targeted insertion of donor DNA using Cas9 and crRNA/tracrRNA, the disclosure of a single working example for production of a knockin mouse with a production efficiency of more than 10% in which a specific concentration of 30 ng/ul  of Cas9 and 0.61 pmol/uL of each of a crRNA and tracrRNA, and 10 ng/uL of a donor sequence for targeting Actb in the mouse genome were used, and the breadth of the claimed concentrations of Cas9 and RNA, and the breadth of donor DNA and target sequence, it would have required undue experimentation to practice the methods as claimed. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 has been amended to recite the limitation, “wherein the production efficiency of  knock-in mammals is…”. There is a lack of antecedent basis of “knock-in mammals”. Claim 12 is drawn to a method of producing a mouse, not a mammal, and recites the introduction of donor DNA into a mouse oocyte. Thus, there is insufficient antecedent basis for both “mammals” and “knock-in” in the claim. Claims 13-15 depend on claim 12 and thus are included in this rejection. 
 
Claim Rejections - 35 USC § 103

The rejection of claims 12-15 under 35 U.S.C. 103 as being unpatentable over WO 2013/176772 (November, 2013), hereafter referred to as Jinek et al., is withdrawn in view of applicant’s amendments to the claims and arguments. Specifically, the claims have been amended to recite that, “ the size of the gene or the nucleotide sequence to be inserted is 500 bp or longer, and wherein the production efficiency of the knock-in mammals is 10% or more”.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633